UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X

ALAN HERZ,

                                                            Plaintiff,

                              -against-                                     NOTICE OF DEFENDANTS’
                                                                            MOTION TO DISMISS THE
THE CITY OF NEW YORK; BOARD OF                                              COMPLAINT
EDUCATION OF THE CITY SCHOOL DISTRICT OF
THE CITY OF NEW YORK; NEW YORK CITY                                         No. 20 Civ. 2846 (JPO)
OFFICE OF SPECIAL INVESTIGATIONS; NEW
YORK CITY OFFICE OF EQUAL OPPORTUNITY
AND DIVERSITY MANAGEMENT; ADAM BOXER,
MOSES OJEDA,; ROXANNA THOMAS; LAURA
HEMANS           BRANTLEY,          ESQ.;        HOWARD
FRIEDMAN; JESSICA GROPPE a/k/a/ JESSICA
KISHPAUH and “JOHN AND JANE DOE # 1-100”
said names being fictitious, it being the intent of
Plaintiff to designate any and all individuals, officers,
members, agents, servants, and/or employees of the
aforementioned agencies owing a duty of care to
Plaintiff, individual and jointly and severally,

                                                          Defendants.
----------------------------------------------------------------------- X

                 PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of

Defendants’ Motion to Dismiss the Complaint and upon all the papers and proceedings

previously had herein, Defendants the City of New York, Board of Education of the City School

District of the City of New York, New York City Office of Special Investigations, New York

City Office of Equal Opportunity and Diversity Management, Adam Boxer, Moses Ojeda,

Roxanna Thomas, Laura Hemans Brantley, and Jessica Kishpaugh 1, will move this Court at the

United States Courthouse for the Southern District of New York, 40 Foley Square, New York,

1
  Upon information and belief, individually name defendant Howard Friedman has not been
served a copy of the summons and complaint. Accordingly, no appearance is being made on his
behalf at this time.
New York 10007, before the Honorable J. Paul Oetken, on a date and time to be decided by the

Court, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure to dismiss the Complaint

on the grounds that the Plaintiff’s claims are barred by the statute of limitations, barred by

Plaintiff’s failure to file a timely notice of claim, and that Plaintiff fails to state a claim upon

which relief can be granted, and granting such other and further relief that this Court deems just

and proper.

               PLEASE TAKE FURTHER NOTICE that pursuant to Rule 6.1 of the Local

Rules of the United States District Courts for the Southern and Eastern Districts of New York,

Plaintiff shall serve and file any opposing affidavits and answering memoranda of law on or

before May 14, 2020, and Defendant shall serve and file any reply affidavits and memoranda of

law on or before May 21, 2020.

Date:          New York, New York
               April 30, 2020


                                                      JAMES E. JOHNSON
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for Defendants
                                                      100 Church Street, Room 2-176
                                                      New York, New York 10007
                                                      (212) 356-2445
                                                      nigreen@law.nyc.gov


                                              By:     /s/ Nicholas Green
                                                      Nicholas Green
                                                      Assistant Corporation Counsel

TO:     Thomas F. Liotti, Esq. (via ECF)
        The Law Offices of Thomas F. Liotti
        Attorneys for Plaintiff
        600 Old Country Road, Suite 530
        Garden City, New York 11530
        (516) 794-4700
        tom@tliotti.com


                                                -2-
 No. 20 Civ. 2846 (JPO)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ALAN HERZ,

                                                                        Plaintiff,

                                   -against-

THE CITY OF NEW YORK et al.,

                                        Defendants.
   NOTICE OF DEFENDANTS’ MOTION TO
         DISMISS THE COMPLAINT
              JAMES E. JOHNSON
    Corporation Counsel of the City of New York
           Attorney for Defendants
           100 Church Street - Room 2-176
           New York, NY 10007

                   Of Counsel: Nicholas Green
                   Tel: (212) 356-2445
                   Matter No.: 2020-012038
Due and timely service is hereby admitted.

New York, N.Y. ........................................................ , 2020

.................................................................................. Esq.

Attorney for .......................................................................
